     Case 2:19-cv-00001-JAM-JDP Document 34 Filed 08/20/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY C. RENFRO,                                   Case No. 2:19-cv-00001-JAM-JDP

12                       Plaintiff,                      ORDER (1) SETTING SETTLEMENT
                                                         CONFERENCE, (2) REQUIRING PERSONAL
13              v.                                       ATTENDANCE BY CERTAIN
                                                         INDIVIDUALS, (3) REQUIRING
14    ALAN ANDERSON, et al.,                             SETTLEMENT CONFERENCE
                                                         STATEMENT MEETING CERTAIN
15                       Defendant.                      PARAMETERS, AND (4) SCHEDULING
                                                         PRE-CONFERENCE DISCUSSION
16

17          Magistrate Judge Jeremy D. Peterson will hold a settlement conference by Zoom on
18   September 21, 2021, at 10:00 a.m. The Zoom settlement conference invitation will be distributed
19   the week prior. The court expects that the parties will proceed with the settlement conference in
20   good faith and attempt to resolve all or part of the case.1 If any party believes that the settlement
21   conference will not be productive, that party shall so inform the court as far in advance of the
22   settlement conference as possible. Unless otherwise specifically authorized by the court in
23   advance of the settlement conference, the following individuals must participate in the settlement
24   conference: (1) all of the attorney(s) who will try the case; (2) the parties; and (3) individuals with
25   full authority to negotiate and settle the case, on any terms.
26
27          1
              At the status conference held on August 19, 2021, the parties indicated that they need
     additional time to complete discovery. If this case does not settle, the court will issue an amended
28   scheduling order that sets, among other things, a new deadline for completion of discovery.
     Case 2:19-cv-00001-JAM-JDP Document 34 Filed 08/20/21 Page 2 of 4


 1             No later than September 7, 2021, each party must submit to Judge Peterson’s chambers at

 2   jdporders@caed.uscourts.gov a confidential settlement conference statement. These statements

 3   should neither be filed on the docket nor served on any other party. The statements should be

 4   marked “CONFIDENTIAL” and should state the date and time of the conference. While brevity

 5   is appreciated, each statement must include:

 6             (1) a brief recitation of the facts;

 7             (2) a discussion of the strengths and weaknesses of the case, from your party’s

 8   perspective;

 9             (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and

10   trial matters, in specific dollar terms;

11             (4) your best estimate of the probability that plaintiff will obtain a finding of liability

12   should this case proceed to trial, in percentage terms;

13             (5) should this case proceed to trial and defendant be found liable, please provide the

14   following, in specific dollar terms:

15                     (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case

16   scenario)

17                     (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case

18   scenario), and

19                     (c) a best estimate of the most likely outcome;

20             (6) a history of settlement discussions, including:
21                     (a) a statement of your expectations for settlement discussions;

22                     (b) a listing of any past and present settlement offers from any party (including all

23   terms);

24                     (c) whether your party would consider making the opening offer or demand, and

25   what that offer might be2;

26             (7) a list of the individuals who will be participating in the settlement conference on your
27
     2
      Please note that Judge Peterson will consider this response, among others, in evaluating
28   whether proceeding with a settlement conference appears worthwhile.
     Case 2:19-cv-00001-JAM-JDP Document 34 Filed 08/20/21 Page 3 of 4


 1   party’s behalf, including each participant’s name and, if appropriate, title; and

 2            (8) identification of any related cases or of any other cases that the parties might wish to

 3   discuss at this settlement conference;

 4            (9) a completed worksheet (blank version attached) highlighting your responses to certain

 5   of the above questions.

 6            In addition, a joint statement quoting the specific proposed language for the Settlement

 7   Agreement and Affidavit including each party’s contentions with respect thereto.

 8            Judge Peterson will hold a short, pre-settlement conference telephone discussion on

 9   September 14, 2021 at 2:00 p.m. (dial-in number: 1-888-557-8511; passcode: 1273468). Only the

10   lead attorney from each side3 should participate. At Judge Peterson’s discretion, the joint

11   telephonic discussion may be followed by private telephonic discussions between the judge and

12   each party.

13            In accordance with the above, it is hereby ORDERED that:

14            1. A pre-settlement conference is set before Magistrate Judge Peterson on September 14,

15   2021 at 2:00 p.m.

16            2. A settlement conference is set before Magistrate Judge Peterson on September 21,

17   2021, at 10:00 a.m.

18            3. No later than September 7, 2021, each party must submit a confidential settlement

19   conference statement, as described above, to Magistrate Judge Peterson.

20
21   IT IS SO ORDERED.

22
     Dated:      August 19, 2021
23                                                        JEREMY D. PETERSON
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27
     3
       The court expects that the attorneys participating in the telephone discussion will also
28   participate in the settlement conference.
Case 2:19-cv-00001-JAM-JDP Document 34 Filed 08/20/21 Page 4 of 4


                        Pre-Settlement Worksheet


                                              Please fill in each value below
Additional cost to your party expected
                                          $
for . . . discovery
    . . . pretrial                        $
    . . . trial                           $
Estimated probability of liability
finding                                                                         %
Realistic high-end estimate of recovery
                                          $
by P
Realistic low-end estimate of recovery
                                          $
by P
Best estimate of recovery by P            $
Last offer/demand (if any) previously
                                          $
made by your party
Last offer/demand (if any) previously
                                          $
made by opposing party
Proposed next offer/demand by your
                                          $
party
